Citation Nr: 1806187	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial compensable evaluation for dermatophytosis tinea pedis (feet).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected psychiatric disability, prior to October 15, 2014.  

4.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar strain (low back disability).

5.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial evaluation in excess of 10 percent for nonspecific dermatitis, prior to October 14, 2014, and in excess of 30 percent thereafter.  

8.  Entitlement to an initial compensable evaluation for sinusitis prior to August 8, 2008 and in excess of 30 percent thereafter.

9.  Entitlement to an initial compensable evaluation for restless leg syndrome (RLS).

10.  Entitlement to an initial compensable evaluation for hearing loss in the right ear.

11.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 15, 2014.  

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 and from May 1987 to February 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  

In his December 2009 substantive appeal, the Veteran stated that he was withdrawing rating claims for sleep apnea and a right corneal scar.  As such, those issues are no longer on appeal.  

An April 2015 rating decision granted a 30 percent rating for nonspecific dermatitis, effective October 14, 2014.  As that rating is not the highest available schedular rating, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, it has been recharacterized to reflect consideration of "staged" ratings.  

The April 2015 rating decision also granted a 100 percent rating for anxiety, effective October 15, 2014.  However, the matter of a higher rating prior to that date remains on appeal, and the issue has been recharacterized accordingly.  

In the Veteran's December 2009 substantive appeal, he argued his service-connected disabilities warrant a 100 percent rating.  Therefore, the issue of entitlement to TDIU has been raised by the record and is before the Board for the period prior to October 15, 2014 (beause his schedular 100 percent rating from that date renders consideration of TDIU during such period moot).  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Similarly, because recent correspondences indicate the Veteran also requires a caregiver at home due to his service-connected disabilities, the Board finds that the separate matter of entitlement to SMC based on the need for regular aid and attendance (A&A) has also been raised by the record.

November 2017 correspondences have raised the matters of service connection for an ear disease and a staph infection of the skin and a December 2017 correspondence raised the matter of an increased rating for service-connected right hand injury residuals with deformity of the right hand fingers (based on allegations of right long finger limitation of motion), but no action has been taken to develop or adjudicate those claims.  Therefore, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 CFR 19.9(b)(2017).

The issues of increased ratings for dermatophytosis tinea pedis, bilateral plantar fasciitis, low back disability, right and left knee disabilities, GERD, nonspecific dermatitis, sinusitis, restless leg syndrome, and right ear hearing loss, along with TDIU prior to October 15, 2014 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no clear evidence indicating that the pathology and impairment from the Veteran's anxiety can be meaningfully distinguished from that attributable to his other nonservice-connected psychiatric diagnoses documented during the period on appeal; thus, the Board must consider them together.

2.  The evidence reasonably shows that, during the period on appeal, the Veteran's psychiatric disability was productive of occupational and social impairment consistent with deficiencies in most areas, namely family relationships, mood, thinking, and judgment.

3.  The evidence includes a December 2017 aid and attendance disability benefits questionnaire completed by the Veteran's VA physician indicating his service-connected low back and foot disabilities are productive of severe impairment that renders him unable to bathe or clean himself independently; February 2017 statements from the Veteran's wife indicating he needs constant supervision to manage his sleep schedule and mood, memory difficulties, and planning deficiencies; an April 2017 letter from the Veteran's primary psychiatrist indicating his psychiatric disability is so severe that his wife needs to constantly supervise him to ensure he takes medications consistently and to regulate his moods, daily routine (including eating and sleeping), and ability to communicate or think properly; and an April 2015 rating decision that concedes, based on October 2014 VA examination results, that the Veteran suffers from psychiatric impairment productive of persistent delusions and hallucinations, impaired impulse control, intermittently illogical, irrelevant, and obscure thinking, impaired thinking and judgment, and other symptoms consistent with a 100 percent rating.

4.  The evidence described above reasonably shows that the Veteran's service-connected disabilities are productive of such severe disability that he is unable to keep himself ordinarily clean and presentable, feed himself independently, or otherwise protect himself from the hazards or dangers incident to his daily environment-particularly given his documented persistent delusions and hallucinations; thus, he is reasonably shown to be rendered so helpless by service-connected disabilities as to need the regular aid and attendance of another.

CONCLUSIONS OF LAW

1.  A 70 percent rating (but not higher) is warranted prior to October 15, 2014 for service-connected anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 9400 (2017).

2.  SMC based on the need for regular aid and attendance is warranted.  38 U.S.C. §§ 1110, 1114(l), 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.352 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants SMC in full and remands all remaining matters except for increased rating for service-connected psychiatric disability prior to October 15, 2014, there is no reason to belabor the impact of the VCAA on those matters; any notice or duty to assist omission is harmless.  Thus, the Board will only discuss the VCAA as it applies to the psychiatric disability appeal.  

To that end, the Board notes this appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, the Veteran has been given adequate notice in a November 2007 letter, has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations have been conducted in conjunction with the present appeal in November 2007 and February 2008.  Together, those examinations describe the Veteran's psychiatric disability in sufficient detail to allow for application of the pertinent rating criteria.  Moreover, as the present appeal pertains only to the severity of the disability on appeal prior to October 15, 2014, it must be made based on the evidence already of record, as there is no way to re-examine the Veteran's disability during that period.  In any case, the Veteran has not alleged that any development or examination during this period was inadequate or that any other pertinent evidence remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that, just as discussion of VCAA requirements with respect to the SMC claim is superfluous in light of the Board's determination in the matter, all pertinent and substantive findings supporting that decision are already outlined in the findings of fact above.  Therefore, the Board will not belabor the matter any further by expounding upon it and duplicating its efforts here.  Notably, any failure to discuss that matter would not prejudice the Veteran in any way and would be harmless given the nature of the Board's decision in that matter.  Thus, the analysis that follows will also focus solely on the increased rating claim for service-connected psychiatric disability prior to October 15, 2014.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected psychiatric disability is rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Crucially, the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Finally, the Board notes that, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5, which specifically indicates that clinicians do not typically assess Global Assessment of Functioning (GAF) scores and recommends that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Thus, the Board will not be discussing any GAF scores in this analysis.

February 2003 STRs indicate the Veteran was referred for stress and depressed mood.  He said these feelings had been present since December 2002 due to his wife and stepson leaving him and moving back to England.  He felt very distraught and worried about his wife but did not endorse symptoms consistent with a major depressive episode.  He had no prior history of difficulty with depression or anxiety.  On evaluation, he had adequate grooming and hygiene and no psychomotor abnormalities.  Eye contact was direct and mood was dysphoric with a mildly restricted affect.  He had normal speech and no unusual perceptual experiences.  He was oriented in all spheres, with linear thoughts free from disturbance.  Judgment, reliability, and impulse control were intact.  He denied any active suicidal or homicidal ideation, but insight into his relationship with his wife was limited.  The diagnoses were partner relational problem and dependent personality traits.  

February 2006 STRs note no depression and that the Veteran was sleeping much more than usual.  In May 2006, STRs note anxiety.  October 2006 records show the Veteran presented to refill his anxiety medication.  He endorsed anxiety attacks that had been periodic since 2004.  He was prescribed Celexa and Xanax at that time.  Subsequent records show his providers were unsure he actually had anxiety-related problems because there was no documentation from his past experiences (though, in the Board's estimation, this seems a relatively innocuous suspicion given he was already prescribed medication to treat anxiety, presumably by a competent medical professional).  The record also notes euthymic mood without sleep complaints with normal enjoyment of activities and no dangerous thoughts or complaints related to behavior or personality.  In December 2006, the Veteran reported he had seen a psychiatrist in 2003 because he had extreme anxiety.  He said he often had trouble getting "words out of my mouth and saying things."  He also said he was unable to spell words.  Later, he indicated that he also had PTSD as shown by his temper and memory loss associated with anxiety.  A February 2007 record notes possible depression.  November 2007 postservice records note anger, poor memory and concentration, and increased anxiety.  

On November 30, 2007 VA examination, the Veteran reported frequent anxiety and said he stresses about "almost every little thing."  He said he becomes acutely angry or irritable at times, but had no history of violence.  He endorsed difficulty handling everyday stressors without becoming upset and anxious.  There was no formal history of manic symptoms.  The Veteran reported brief, mild, and infrequent episodes of depression.  He said he was mostly upbeat and happy, though he did have episodes of anxiety and depression.  He denied any history of suicidal, homicidal, or psychotic episodes.  He reported spontaneous crying and feeling "very emotional."  The Veteran had not worked since he retired from the Navy in February 2007 and spent most of his time at home.  He and his wife said he experienced anxiety and depression as he faced his retirement and it was obvious to both of them that he had emotional difficulty ending his naval career.  On mental status examination, the Veteran appeared tired and disheveled, but looked his stated age.  He was open, forthcoming, polite, and cooperative.  The examiner felt he was a reliable and truthful historian.  Speech and thought processes were goal-directed and his behavior was normal.  No psychomotor abnormalities were noted.  He was well oriented in all spheres and memory was intact.  Mood and affect were sad, but the Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  His fund of knowledge, abstracting ability, and mathematical abilities were good.  Insight and judgment were intact.  The examiner felt he was moderately mentally disabled at the time due to anxiety disorder.  

On February 2008 VA examination, the Veteran reported multiple sleep problems.  He said that he has difficulty staying awake during the day regardless of how much sleep he gets at night.  Frequently, he said he fell asleep three to four different times for an hour or two each.  He had not worked since his military retirement in February 2007, saying that he wanted to work but hadn't "done much about that."  He spent most of his time at home sleeping for a "good deal of the day."  He had never been suicidal, homicidal, or psychotic but received outpatient mental health care briefly in late 2003.  He said he had been married and divorced twice and was then living with his third wife.  He did not have any children.  On mental status examination, he appeared anxious but looked his stated age.  He was open, forthcoming, polite, and cooperative.  The examiner felt he was a truthful and reliable historian.  Speech and thought processes were goal directed.  Behavior was normal without psychomotor abnormalities.  Mood and affect were anxious.  He said his sleep-related problems bothered him significantly.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  His fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment were good.  The examiner noted no change in diagnosis and did not present a threat to himself or anyone else.  He felt he was able to work on a full-time basis from a mental health point of view.  It was felt that he was competent to manage his own funds, follow directions, and perform activities of daily living and chores at home.

March 2008 records notes no abnormal attitude or confusion.  Thought disorder was not noted and rate of thought was normal.  The Veteran had normal attention and speech as well.  No psychological symptoms were noted.  May 2008 records note no anxiety or depression reported on systems review.  In March 2009, treatment records note anxiety.  June 2009 records note a history of the same and, in the following month, the Veteran reported his anxiety was worsening, saying he felt he was crying all the time.  August 28, 2009 records continue to note anxiety.  At the time, he was living in a private residence and said his social support network was limited.  He said he was working in "supply at JK Hill" and remained married without children.  He said he interacted with others but that "it's an effort."  He described himself as a loner, but indicated he still liked people.  His marital relationship was troubled because he started arguments and flew "off the handle."  He said he got upset over "every little thing."  For leisure, he said he visited the French Quarter and watched television.  On evaluation, the provider noted socially appropriate behavior with orientation to all spheres.  There was no impairment of memory and he was well groomed.  Affect was appropriate and mood was labile.  Speech was normal and he denied any hallucinations, delusions, suicidal ideation, or homicidal ideation.  His thoughts were linear and sequential, and he was able to maintain personal hygiene and activities of daily living.  The diagnoses were major depressive disorder and generalized anxiety disorder.  

On September 9, 2009, the Veteran was diagnosed with major depressive disorder and generalized anxiety disorder.  He said he slept most of the day on and off and stayed in the house.  He did not see anyone or have any hobbies, and feared he was facing a divorce.  On evaluation, his affect was "bizarre at times with some pressure to his speech and tangential thought."  He had no history to suggest mania or hypomania, but talked about his mind racing at times and feeling like he wanted to cry despite "smiling on the outside."  He also reported memory deficits, and memory testing during examination showed diminished immediate, recent, and remote recall.  There was no evidence or report of delusions or hallucinations.  He denied any feelings of hopelessness, suicidal ideation, or homicidal ideation.  The provider felt he had a tendency to embellish his complaints and times and wondered about secondary gain.  It was felt that he had signs of an underlying affective disorder but it did not appear that he had simple anxiety or depression.  The provider felt it could perhaps be a cyclical affective disorder instead.

October 2010 records notes chronic anxiety from four to five years prior with depression that developed later.  The Veteran was on Xanax, but his anxiety had worsened and the Veteran had increased his dosage and added an additional medication (Effexor).  In December 2010, the Veteran was alert and oriented in all sphered, and dressed and groomed neatly.  He made good eye contact and spoke normally, though at times he was vague and circumstantial in his.  There was no psychomotor abnormality and he described his mood as anxious and sad with an appropriate broad affect.  Thoughts were free from abnormal ideation and there was no evidence of perceptual disturbances.  Insight and judgment were fair, and memory and cognition were grossly intact.  

In March 2011, the Veteran was alert and oriented in all spheres and neatly dressed and groomed.  He made good eye contact and spoke normally, though at times he was vague and circumstantial in his thoughts.  There was no psychomotor abnormality and he described his mood as anxious and sad with an appropriate broad affect.  Thoughts were free from abnormal ideation and there was no evidence of perceptual disturbances.  Insight and judgment were fair, and memory and cognition were grossly intact.  Later that month, the Veteran continued to be alert and oriented in all spheres and neatly dressed and groomed.  He made good eye contact and spoke normally, though at times he was vague and circumstantial in his thoughts.  There was no psychomotor abnormality and he described his mood as "ok" with an appropriate broad affect.  Thoughts were still free from abnormal ideation and there was no evidence of perceptual disturbances.  Insight and judgment were fair, and memory and cognition were grossly intact.

In April 2011, the Veteran had no noted changes except that his mood was "frustrated" with an inappropriate labile affect.  The following month, the Veteran described his mood as "ok" and had an inappropriate labile affect, but otherwise remained unchanged.  In July 2011, the Veteran described his mood as "worried" with an inappropriate labile affect.  Insight and judgment were superficial, but there was otherwise no change noted.  In August 2011, there was no change noted, except that insight and judgment were once again described as fair.  September 2011 records show no significant changes.  In October 2011, he described his mood as "better" but maintained an inappropriate, labile affect.  Records later that month note the Veteran had recently been in a car accident and had a history of depression, anxiety, and PTSD.  Mental status examination at the time found his speech and thoughts were vague and circumstantial at times, perseverating on recent incidents.  However, he was otherwise unchanged from prior evaluations.  In November 2011, he had a "concerned" mood with an inappropriate labile affect.  Insight and judgment were again superficial, but there was no other significant change noted.  Later that month, his mood shifted to "sad."  Insight and judgment continued to be superficial, but there was no other change noted.  Near the end of November 2011, the Veteran continued to be vague at times and perseverate on his past military service or other stressors.  His mood was described as "ok" with an inappropriate labile affect.  Insight and judgment returned to being fair.

In December 2011, the Veteran was evaluated for generalized anxiety disorder, PTSD by history, schizotypal personality traits, and a breathing-related sleep disorder.  He reported no changes in symptoms.  He said he continued to have problems managing his anxiety, mood, sadness, pessimistic or negative thoughts, and irritability, but was not snapping at his wife anymore and said he had less hypervigilance and actual anxiety attacks.  On mental status examination, continued to be vague or circumstantial at times, perseverating on recent events and past issues.  His mood was described as "not good" but he maintained an inappropriate labile affect.  No other significant changes were noted.  

A December 2011 letter from his psychiatrist at the Naval Medical Center in Portsmouth, Virginia indicates he had been diagnosed with generalized anxiety disorder, depressive disorder, PTSD by history, breathing related sleep disorder, and "rule out" Anxiety Disorder not otherwise specified (NOS).  His treatment consisted of pharmacotherapy and individual psychotherapy with regular follow-up visits every week for medication management and individual counseling every two weeks.  Subsequent mental status examinations show the Veteran continued to be vague at times and perseverate on past service or other stressors.  However, he had developed mild psychomotor agitation and moved on his chair regularly.  His mood was described as "worried/sad" with an inappropriate labile affect.  Insight and judgment were, once again, superficial.

Follow-up records in late December 2011 show the Veteran no longer exhibited psychomotor agitation or retardation, and now described his mood as "not good."  Insight and judgment continued to be superficial.  By the end of the month, he continued to be vague at times and perseverate on past service or stressors, and described as "sad."  Insight and judgment returned to being fair.

In January 2012, the Veteran reported little interest or pleasure in doing things, feeling down or depressed, trouble sleeping or sleeping too much, feeling tired, poor appetite or overeating, feeling bad about himself, trouble concentrating on things, and moving or speaking slowly, or being restless.  However, he said his medication helped him get through these problems.  He also endorsed extreme difficulty doing work, taking care of things at home, or getting along with other people.  The diagnosis at the time was generalized anxiety disorder that was uncontrolled in "usual" surroundings of work or when interacting with society.  Although his depression and anxiety scores were severe at the time, he was not suicidal.  Subsequent records show the Veteran was focused on his stress working around other people.  He said he had to maintain a low profile to avoid losing control of his emotions.  His wife had been trying to get him to go to the gym, and he enjoyed putting together model planes.  He was anxious and had depressed mood, but was appropriately dressed and groomed.  Speech, thoughts, and orientation were normal.  Memory and cognition were grossly intact and impulse control was fair.  Insight and judgment, however, were once again superficial.  He denied any suicidal or homicidal ideation, intent, or plan.  The diagnosis was generalized anxiety disorder, PTSD, and "rule out" anxiety disorder not otherwise specified (NOS).

Later that month, he underwent no significant change except that his mood was "ok" and insight and judgment returned to being fair.  Follow-up records show the Veteran presented with an anxious mood and speech and thoughts were both normal.  The diagnoses were generalized anxiety disorder, PTSD, and "rule out" anxiety disorder NOS.  In late January 2012, the Veteran was once again described as vague at times, perseverating on recent events or diagnoses and past issues.  His mood was "worried" with an inappropriate labile affect as well, but there was otherwise no change.  The diagnosis at the time included generalized anxiety disorder, PTSD by history, depressive disorder NOS, breathing related sleep disorder, "rule out" anxiety disorder NOS, and attention deficit hyperactivity disorder (ADHD).  

Contemporaneous records show the Veteran said he had a "bad weekend" because he was depressed and spent a lot of time in bed.  He described feeling down and not wanting to do anything.  His wife tried to encourage him to do things to distract him, though mostly unsuccessfully.  The Veteran was focused on the difficulty he was having with his transition from the Navy and his tendency to focus on or talk about his connection with the Navy.  The Veteran's wife said they had not had much time together until about a year and a half ago.  On evaluation, he was depressed and had an anxious mood, but there was no other notable change.  The diagnosis was generalized anxiety disorder, PTSD, and "rule out" anxiety disorder NOS.  Records from later that month show no major changes in symptoms but note occasional problems managing mood.  He endorsed less sadness and irritability, but continued to have pessimistic and negative thoughts.  He also reported fewer problems with anxiety, attention, concentration, and focus.  Speech and thoughts were again vague and circumstantial at times, perseverating on recent events, diagnoses, and past issues.  His mood was described as "ok" with an inappropriate labile affect.  However, there were again no other notable changes.  

January 28, 2012 records note memory issues that warranted a referral to the neurology department.  The diagnosis was generalized anxiety disorder that seemed uncontrolled.  Two days later, the Veteran presented with depressed and anxious mood, but was otherwise unchanged.  The diagnoses were generalized anxiety disorder, PTSD, and "rule out" anxiety disorder NOS.  2012/02/06 notes the Veteran was diagnosed with generalized anxiety disorder.  

February 2012 records note he continued to be focused on recent experiences.  He also said he would become angry or frustrated when feeling helpless, and that he has difficulty letting go at such times.  Apparently, working on toy models helped him relax, however.  On evaluation, he presented with anxiety and depressed affect.  He was described as obsessive in his thinking about past experiences where he felt he was wronged, but otherwise unchanged.  The diagnosis was generalized anxiety disorder, PTSD, and "rule out" anxiety disorder NOS.  

Subsequent February 2012 records note the Veteran slept late on the weekends and felt very moody and down.  He also focused on issues with his neighbors that he said he "never likes."  His wife explained they were younger and drank and parties, causing noise and disturbances.  He indicated he would stay inside and away from them.  His wife also said he was unable to deal with her family when they first got together because her family would tease each other, and that could become uncomfortable.  The Veteran said he continued to work on models of planes, which he found surprisingly relaxing.  He endorsed a lot of anxiety both at work and when out of the house.  On mental status evaluation, he presented with anxious and depressed mood, but was otherwise unchanged.  The diagnoses were generalized anxiety disorder, PTSD, and "rule out" anxiety disorder NOS.

April 2012 records show the Veteran had seen his psychiatrist that week and been given "severe range scores."  Follow-up records note the Veteran had severe anxiety and was seeing a psychiatrist weekly.  He said he often worried about his medical health and that he would have "every complication/side effect."  He also worried that his dry mouth would mean he had human immunodeficiency virus (HIV) or that exposure to burning fumes in Iraq would affect him.  On evaluation he had a dysthymic and anxious mood with abnormally anxious affect.  The provider noted depression with anxiety.  

In June 2012, the Veteran had a dysthymic and anxious mood, though less than at previous visits.  His affect was normal.  July 2012 records note the Veteran had no emotional lability or decreased functioning ability.  However, he was nonetheless diagnosed with depression with anxiety that was described as "severe."  He denied suicidal or homicidal ideation.  In September 2012, the Veteran had anxiety and ADHD that had been exacerbated because of a temporary discontinuance of his medications.  On evaluation, he had a dysthymic and anxious mood, was easily distracted, and could not complete his thoughts well without becoming tangential and requiring redirection.  The examiner also noted depression with anxiety.
In November 2012, the Veteran was pleasant and did not appear fatigued, nervous, or irritable.  He was not tearful and had good hygiene and eye contact.  Speech was normal and thoughts were coherent with intact processes.  Mood was euthymic and affect was normal.  The following month, the Veteran was very pleasant and did not appear fatigued, nervous, or unstable.  He was not tearful during his interview.  The provider noted good hygiene and eye contact with fluent, well-modulated speech.  He was coherent and thought processes were intact.  He was also oriented to person, place, and time and denied suicidal or homicidal ideation.  Despite high scores on his depression and anxiety questionnaires, he said his medications are helping a lot and he felt good.  Mood was euthymic and affect was normal.

February 2013 records show the Veteran had normal affect and euthymic mood.  A follow-up letter from his treating psychiatrist noted the Veteran had been a patient since November 2010.  His diagnosis was generalized anxiety disorder, depressive disorder, PTSD by history, breathing related sleep disorder, and ADHD.  He received pharmacotherapy and individual psychotherapy with regular follow-up visits every week for medication management and individual counseling every two weeks.  

As an initial matter, the Board first notes that the record reflects a number of diagnoses were documented during the period on appeal.  However, there is no evidence or medical opinion that provides a clear basis for distinguishing between the symptoms, pathology, and impairment attributable to service-connected or nonservice-connected disabilities.  Therefore, under Mittleider, the Board must consider the entire psychiatric disability picture.  

During the period on appeal, the evidence shows the Veteran's psychiatric disability has been productive of, among other things, depression, irritability, anxiety, mood swings, memory problems, difficulty concentrating, focusing, or maintaining attention (particularly considering his diagnosis of ADHD), obsessive or circumstantial thinking, perseveration on prior events or stressors, abnormal speech, psychomotor agitation, superficial insight and judgment, difficulty interacting with his wife's family, and marital stress that even presented the threat of divorce.  Notably, problems with mood extend as far back as February 2003, when he was still in service, and his anxiety was severe enough therein to warrant medication.  Similarly, postservice treatment records document problems with poor memory and concentration (i.e., thinking deficiencies) as early as November 2007.  By August 2009 evaluation, the Veteran's irritability and anxiety had progressed to the point that he started arguments, got upset over "every little thing," and flew "off the handle" to a degree that had left his marital relationship "troubled."  Just one month later, his marital troubles had become severe enough that he was facing divorce.  At the time, he was also depressed and anxious in addition to having pressured speech, tangential thoughts, and diminished immediate, recent, and remote memory.  

In light of the above, the Board finds the evidence quite clearly shows the Veteran's psychiatric disability has produced deficiencies in mood (e.g., depression, irritability, anxiety, mood swings), thinking (e.g., memory impairment, concentration and attention deficits, obsessive, circumstantial, or perseverating thoughts), judgment (e.g., superficial insight and judgment), and family relationships (e.g., marital stress due to his irritability and anxiety) during the period on appeal.  Therefore, it has certainly been productive of the degree of impairment contemplated by a 70 percent schedular rating (i.e., deficiencies in most areas) when considered in the aggregate.  While the Board acknowledges that he does not always suffer from all of these problems or deficiencies continuously or simultaneously, a perfect confluence of particular symptoms or pathology is not required to demonstrate entitlement to any schedular rating-rather, the focus is on overall functioning.  Consequently, resolving all remaining reasonable doubt in the Veteran's favor, the Board finds the appeal in this matter must be partially granted.

Notwithstanding the above, however, there is simply nothing in the record suggesting the Veteran's psychiatric disability was productive of the kind of gross, persistent, and total impairment commensurate with a higher 100 percent rating during the period on appeal.  Notably, he was able to work for some time (at least to some degree), continued interacting with his wife (who he remains married to today), and consistently remained communicative, cooperative, and engaged during regular psychotherapy sessions since November 2010.  Moreover, he maintained at least some recreational interest (i.e., making model planes) and has endorsed improved management of his psychiatric symptoms with medication and therapy on several occasions throughout the period on appeal.  Critically, notwithstanding the intermittent disturbances in mood, thinking, judgment, and family relationships conceded above, the majority of his psychotherapy records over the years reflect relatively normal mental status examinations.  Therefore, the Board must find that the preponderance of the evidence is against finding the Veteran's psychiatric disability has produced total occupational and social impairment prior to October 15, 2014, and a higher 100 percent rating is not warranted at any time during the period on appeal.


ORDER

A 70 percent rating (but no higher) for service-connected psychiatric disability prior to October 15, 2014 is granted.

SMC based on the need for regular aid and attendance is granted.


REMAND

A review of the record shows the Board remanded the matter involving TDIU in November 2015 for a social and industrial survey to specifically consider the combined effects of service-connected disabilities on the Veteran's ability to obtain or maintain gainful employment prior to October 15, 2014.  The Board also directed the examiner to specifically note the types of work the Veteran could perform, if any, prior to that date.  The December 2016 report obtained, however, speaks only to current functioning and does not appear to discuss the period prior to October 15, 2014 at all.  Therefore, corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the record shows that the Veteran's most recent examinations in conjunction with the remaining increased rating claims on appeal were conducted in December 2014, over three years ago.  Since then, the Veteran has continued to seek treatment for the disabilities remaining on appeal and indicated that his overall physical and mental disability has become so severe as to require the help of a caregiver.  Therefore, the Board finds that contemporaneous examinations are needed to determine the current severity of his various disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.  

2. Then, arrange for the Veteran to be examined by a podiatrist to determine the current severity of his bilateral plantar fasciitis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent symptoms, pathology, and associated functional impairment attributable to the Veteran's plantar fasciitis.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a dermatologist to determine the current severity of his dermatophytosis tinea pedis and nonspecific dermatitis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and associated functional impairment due to those disabilities in sufficient detail to apply the relevant rating criteria, to specifically include (but not limited to) noting the percentage of exposed areas and total body area affected by dermatophytosis tinea pedis and nonspecific dermatitis (each).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his low back, right knee, and left knee disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent pathology, symptoms (frequency and severity), and associated impairment of function in sufficient detail to allow for application of the relevant rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of his GERD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and associated functional impairment attributable to GERD in sufficient detail to allow for application of the relevant rating criteria.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his restless leg syndrome.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms, and associated functional impairment due to his restless leg syndrome in sufficient detail to allow for application of the relevant rating criteria.  If any nerves are involved, the examiner should identify those nerves specifically and note the severity of neurological involvement.  If multiple diagnostic criteria are applicable, the examiner is asked to opine as to the most closely analogous and best applicable criteria to capture the totality of the Veteran's neurological disability picture. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, arrange for the Veteran to be examined by an ear, nose, and throat (ENT) specialist or otolaryngologist to determine the current severity of his sinusitis.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and associated functional impairment in sufficient detail to allow for the application of the pertinent rating criteria.  Specifically, the examiner should note whether the Veteran's sinusitis is productive of impairment closely approximating or otherwise analogous to either (1) near-constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries, or (2) chronic osteomyelitis following radical surgery.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

8. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his right ear hearing loss.  The examination must include the results of pure tone audiometric and Maryland CNC word list speech recognition testing pursuant to 38 C.F.R. § 4.85.  Based on the examination and a review of the record, the examiner should also comment on the expected or reported functional impact of the Veteran's right ear hearing loss.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

9. The AOJ should then review the record and readjudicate the claims (including the matter of TDIU prior to October 15, 2014).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


